i\J1EiVlO ENDORSED                                                             USDCSDNY
                                                                               DOCUMENT
                                                                               ELECTRONICALLy FILED
                                RICHARD J. MA, ESQ.                            DOC#: _ __,_.--;:=--;:,:~
                                       20 Vesey Street, Ste. 400               DATE FILED: ~ - S - ;;)()
                                      New York, New York 10007
                                          Tel. (212) 431-6938
                                          Fax. (212) 964-2926
                                   E-mail: richardmaesq@yahoo.com

                                                         February 4, 2020

     ViaECF

     Honorable Andrew L. Carter Jr.
     United States District Judge
     United States District Court
     Southern District of New York
     40 Foley Square
     New York, NY 10007

                    Re:    United States v. Malik Holloway
                           19 Cr. 897 (ALC)

     Dear Judge Carter:

             As Your Honor is aware, I am counsel to Mr. Malik Holloway, the above-
     referenced defendant. This letter is submitted to request a short adjournment of the next
                                                                                               1
     status conference, which is currently scheduled for February 7, 2020

             We are presently engaged in plea discussions with t~e Government that will affect
     whether Mr. Holloway will make pretrial motions. Thus, to allow time to complete those
     discussions, we respectfully request an adjournment of the status conference to February
     24, 2020, or thereafter. Bad dates include the morning of February 26, -2020. Based
     upon my communications with A.U.S.A. Rebecca T. Dell, the Government consents to
     this request. Finally, in the event that the Court grants this request, the Government
     requests that time be excluded, with no objection from the defense.

             Thank you. Should the Court have any questions or concerns, or should any
     further information be required, please do not hesitate to contact the undersigned.


                                                         Respectfully submitted,

                                                         /s/ Richard J. Ma

                                                         Richard J. Ma, Esq.
